       Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                 Plaintiff,
                                                      Case No. 1:19-cr-10080-NMG
         v.

 GREGORY COLBURN, et al.,

                 Defendants.


     MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION IN LIMINE TO
    EXCLUDE EVIDENCE PERTAINING TO DEFENDANTS WHO PLED GUILTY

       Defendants file this motion in limine to preclude the government from introducing and

using at trial: (1) evidence or testimony in any form showing that individuals have pled guilty in

this or a related Varsity Blues prosecution (except for any individuals who will be testifying at trial

as cooperating witnesses for the government); and (2) out-of-court statements and related evidence

pertaining to individuals who pled guilty in this or a related Varsity Blues prosecution. Introducing

any of this evidence would be highly prejudicial and create an impermissible risk of guilt-by-

association, and such evidence should accordingly be excluded under Federal Rules of Evidence

401 to 403.

                                           ARGUMENT

       Under the Federal Rules of Evidence, evidence is relevant if “(a) it has any tendency to

make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Fed. R. Evid. 401. If evidence does not meet this test, it

is inadmissible. Fed. R. Evid. 402. Even if evidence is relevant, it may still be excluded under Rule

403 “if its probative value is substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, [or] misleading the jury.” Fed. R. Evid. 403. “Unfair prejudice ‘speaks to the
                                                  1
         Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 2 of 10




capacity of some concededly relevant evidence to lure the factfinder into declaring guilt on a

ground different from proof specific to the offense charged.’” United States v. García-Sierra, 994

F.3d 17, 32-33 (1st Cir. 2021) (quoting United States v. DiRosa, 761 F.3d 144, 153 (1st Cir. 2014)).

In addition, relevant out-of-court statements may be excluded by the rule against hearsay where

no exception applies, or when the Confrontation Clause bars their admission. See Rule 802;

Crawford v. Washington, 541 U.S. 36 (2004); United States v. Ackerly, 981 F.3d 70 (1st Cir. 2020)

(affirming district court order for new trial on basis of Confrontation Clause violation arising from

government informing jury of non-testifying witness’s guilty plea and failure of limiting

instruction to cure it).

    I.      The Government Should Be Precluded from Introducing Any Evidence of a
            Guilty Plea or “Confession” by Any Non-Testifying Varsity Blues Defendant.

         The Court should exclude any evidence that parents, coaches or any other individuals have

pled guilty as part of the Varsity Blues series of cases, except in the instance of a cooperating

witness who testifies at trial.1 Such evidence would be highly prejudicial and irrelevant, in addition

to being inadmissible hearsay under Rule 801(c) and properly excluded pursuant to Rule 802 and

the Confrontation Clause.

         To begin with, evidence that a former co-defendant or other alleged participant indicted as

part of the Varsity Blues prosecution pled guilty is “irrelevant to the guilt of those on trial.” United

States v. Ofray-Campos, 534 F.3d 1, 22 (1st Cir. 2008). The potential prejudice of such information

is also obvious, particularly in a conspiracy prosecution such as this one, and even more so where,

as here, the purported conspiracy stretches over many years and participants. Ofray-Campos, 534

F.3d at 23 (“Where, as here, the defendants are being tried for their participation in an alleged



1
         The admissibility of testimony from and evidence regarding cooperating parents is a separate question
presenting other evidentiary and related challenges not addressed in this motion.

                                                      2
       Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 3 of 10




conspiracy that took place over the course of nearly a decade, the danger that the defendants will

be found guilty by sheer association with guilty non-testifying co-defendants is great.”). “Guilt by

association is one of the ever present dangers in a conspiracy count that covers an extended

period.” United States v. Izzi, 613 F.2d 1205, 1210 (1st Cir. 1980) (citing Kotteakos v. United

States, 328 U.S. 750, 774-75 (1946)). As such, “where a missing co-defendant does not testify, it

is generally accepted that absent agreement, courts and prosecutors generally are forbidden from

mentioning that a co-defendant has either pled guilty or been convicted.” Ofray-Campos, 534 F.3d

at 23 (internal quotation marks omitted); United States v. Landrón-Class, 696 F.3d 62, 70-71 (1st

Cir. 2012) (same). The “abnormally high risk to co-defendants in a conspiracy trial of being found

guilty by association,” Ofray-Campos, 534 F.3d at 23, is at its obvious apex in this sprawling,

“single conspiracy” Varsity Blues prosecution involving over a hundred purported co-

conspirators.

       In addition to the lack of relevance and obvious spill-over prejudice, guilty pleas—or

statements attendant to such pleas—by non-testifying defendants would amount to inadmissible

hearsay under Rule 801(c) and be properly excluded pursuant to Rule 802 and the Confrontation

Clause. United States v. Cabrera-Rivera, 583 F.3d 26, 33-34 (1st Cir. 2009) (holding that

admission of out-of-court confessions of co-defendants was improper where such out-of-court

confessions would emphasize the guilt of the alleged accomplices); United States v. Guevara, No.

09-10092-PBS, 2015 U.S. Dist. LEXIS 106137, at *26 (D. Mass. Mar. 26, 2015) (reasoning that

guilty pleas and testimonial out-of-court statements are inadmissible hearsay). There are no special

circumstances here that would permit an exception to this basic Confrontation Clause mandate.

Admission of any guilty plea or related testimonial statement from a non-testifying defendant

would be reversible error.



                                                 3
          Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 4 of 10




    II.      The Government Should Not Be Permitted to Introduce Highly Prejudicial
             Evidence of Limited Relevance Pertaining to Purported Coconspirators Who Pled
             Guilty.

          As discussed in Defendants’ concurrently-filed Motion in Limine concerning the

application of Petrozziello, the government presumably will seek to introduce a significant number

of hearsay statements from purported coconspirators who pled guilty and will not be testifying at

trial. 2 The government maintains that “virtually all” of this evidence will be “independently

admissible against each of the defendants.” ECF No. 1136 at 5. Defendants, of course, strenuously

object to admission of such statements under Rule 801(d)(2)(E) for the reasons set forth in the

Petrozziello Motion in Limine, given the government’s obvious problem in proving the single

conspiracy alleged in the indictment.

          In addition to the hearsay bar to admitting these statements, the court should exclude any

such highly prejudicial, guilt-by-association evidence relating to defendants who pled guilty under

Federal Rules of Evidence 401 to 403. Introduction of evidence pertaining to defendants who pled

guilty would be of limited relevance and highly prejudicial to the defendants who maintain their

innocence and have elected to exercise their Sixth and Seventh Amendment rights to a jury trial.

The defendants standing trial are “entitled to have the question of [their] guilt determined upon the

evidence against [them], not on whether a codefendant or government witness has been convicted

of the same charge.” United States v. Dworken, 855 F.2d 12, 30 (1st Cir. 1988) (internal quotation

marks omitted, emphasis added).

          Allowing the government to introduce hundreds of statements from declarants who pled

guilty would severely undermine this principle of individual assessment, and risk “lur[ing] the

factfinder into declaring guilt on a ground different from proof specific to the offense charged.”


2
        The government’s exhibit list filed on June 25, 2021 includes communications from parents who pled guilty
and who do not appear on the witness list.

                                                       4
        Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 5 of 10




García-Sierra, 994 F.3d at 32-33. It is beyond dispute that defendants who pled in this prosecution

often did so very publicly, with significant coverage across every conceivable sort of news and

social media platform.3 The risk is far too great that the jury will come to understand, one way or

another, that many of the hearsay statements and other evidence the government seeks to introduce

pertains to individuals who pled guilty to the same conspiracy with which Defendants are charged.

         And particularly where the defendants’ specific intent is a critical element the government

must prove, the risk is far too great that the government will suggest, even inadvertently, that if



3
  See, e.g., Jacob Shamsian et al., Here's the full list of people charged in the college admissions cheating scandal,
and who has pleaded guilty so far, Insider.com (July 2, 2021), https://www.insider.com/college-admissions-cheating-
scandal-full-list-people-charged-2019-3; Melissa Korn, Former TPG Executive William McGlashan Jr. to Plead
Guilty in College Admissions Case, The Wall Street Journal (updated Feb. 5, 2021),
https://www.wsj.com/articles/former-tpg-executive-to-plead-guilty-in-college-admissions-case-11612565299;
Alanna Richer, Loughlin, Giannulli remain as they await prison fate, Associated Press (August 20, 2020),
https://apnews.com/article/ri-state-wire-ma-state-wire-ca-state-wire-entertainment-lifestyle-
506cf1d4c484f1421a52e2eab54d96b8; Travis Andersen, Lori Loughlin pleads guilty in ‘Varsity Blues’ college
admissions scandal, The Bos. Globe (May 22, 2020), https://www.bostonglobe.com/2020/05/22/metro/lori-loughlin-
pleads-guilty-varsity-blues-college-admissions-scandal/; Joey Garrison, College admissions scandal tracker: Who’s
pleaded guilty who’s gone to prison – and who’s still fighting, USA Today (updated Feb. 21, 2020),
https://www.usatoday.com/story/news/nation/2019/05/23/lori-loughlin-felicity-huffman-college-admissions-
scandal-rick-singer-guilty-not-guilty-list/3704724002/; Eric Levenson, 4 parents in college admissions scam flip to
guilty plea as some defendants may face more charges, CNN.com (Oct. 22, 2019),
https://www.cnn.com/2019/10/20/us/college-admissions-more-charges/index.html; Joey Garrison, Third parent in 24
hours caves in college admissions scandal, agrees to plead guilty, USA Today (updated Oct. 19, 2019),
https://www.usatoday.com/story/news/nation/2019/10/18/second-parent-switches-guilty-plea-college-admissions-
scandal/4020743002/; Kenzie Bryant, Felicity Huffman Sentenced to Two Weeks for Role in College-Admissions
Scandal, Vanity Fair (Sep. 13, 2019), https://www.vanityfair.com/style/2019/09/felicity-huffman-sentenced-college-
admissions-scandal; Brian Pascus, Every charge and accusation facing the 33 parents in the college admissions
scandal, CBS News (updated June 3, 2019), https://www.cbsnews.com/news/college-admissions-scandal-list-
operation-varsity-blues-every-charge-plea-accusation-facing-parents-2019-05-16/; Eric Levenson et al., High-
powered attorney and vineyard owner plead guilty in college admissions scam, CNN.com (May 21, 2019),
https://www.cnn.com/2019/05/21/us/college-admissions-guilty-attorney-vineyard/index.html; Ezra Kaplan et al.,
Felicity Huffman tearfully pleads guilty in college admissions scandal, NBC news (updated May 13, 2019),
https://www.nbcnews.com/news/us-news/felicity-huffman-pleads-guilty-college-admissions-scandal-n1005056;
Joey Garrison, Couple who paid $600k to get kids into UCLA, USC pleads guilty in college admissions scandal, USA
Today (updated May 1, 2019), https://www.usatoday.com/story/news/nation/2019/04/30/college-admissions-scandal-
davina-bruce-isackson-plead-guilty-varsity-blues-ucla-usc/3625428002/; Mark Morales et al., Former real estate
president and his wife plead guilty in collect admissions scam, CNN.com (May 1, 2019),
https://www.cnn.com/2019/05/01/us/isackson-guilty-college-admissions/index.html; Christian Holub, Felicity
Huffman pleads guilty, admits ‘deep regret and shame’ over involvement in Operation Varsity Blues, EW.com (Apr.
8, 2019), https://ew.com/celebrity/2019/04/08/felicity-huffman-pleads-guilty-operation-varsity-blues/; Laurel
Wamsley, Felicity Huffman And 12 Other Parents To Plead Guilty In College Cheating Scandal, NPR.com (April 8,
2019),          https://www.npr.org/2019/04/08/711136472/felicity-huffman-and-12-other-parents-to-plead-guilty-in-
college-cheating-scanda; Emily Saul et al., Couple who bribed to get daughter into UCLA to plead guilty, New York
Post (April 8, 2019), https://nypost.com/2019/04/08/couple-who-bribed-daughter-into-ucla-to-plead-guilty/.

                                                          5
       Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 6 of 10




the guilty-plea individuals had the requisite intent, so too did the defendants who maintain their

innocence at trial. See, e.g., United States v. Dellosantos, 649 F.3d 109, 125 (1st Cir. 2011)

(vacating convictions where “under the guise of its single conspiracy theory, the government

subjected the Defendants to voluminous testimony relating to unconnected crimes in which they

took no part,” which “created a pervasive risk of ‘evidentiary spillover,’ where the jury might have

unfairly transferred to the Defendants the guilt relating to the other sixteen indicted individuals”);

Dworken, 855 F.2d at 31 (holding that the inference the government created—that since a co-

conspirator pleading guilty had requisite criminal intent, so too must the remaining defendants in

the same scheme—was improper). In this sprawling conspiracy prosecution, the “dangers for

transference of guilt” from a defendant who pled guilty to the defendants who maintain their

innocence substantially outweighs any probative value of the evidence. United States v. Martínez,

994 F.3d 1, 16 (1st Cir. 2021) (quoting Kotteakos v. United States, 328 U.S. 750, 774 (1946)).

       Not only is the potential for prejudice great, evidence pertaining to parents who pled guilty

will be of little probative value in demonstrating the intent of each defendant individually, which

is what the government must show. What another parent—particularly one who pled guilty—may

have agreed with Singer does not prove anything about the intent of the defendants in this case,

who had no meaningful interaction with those other parents. See United States v. Monserrate-

Valentin, 729 F.3d 31, 43 (1st Cir. 2013) (“[T]he gist of the conspiracy offense remains the

agreement, and it is therefore essential to examine what kind of agreement or understanding

existed as to each defendant.” (quoting United States v. Glenn, 828 F.2d 855, 857 (1st Cir. 1987))

(emphasis in original)). Moreover, if the government is unable to prove the single conspiracy at

trial, then clearly evidence related to parents who pled guilty as part of their individual, separate

conspiracy with Singer would not be relevant to the defendants at trial. Statements that other co-



                                                  6
         Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 7 of 10




defendants made to Singer are not relevant to an agreement that any of the defendants may have

reached with Singer individually. See United States v. Pappathanasi, 383 F. Supp. 2d 289, 297 (D.

Mass. 2005) (entering judgment of acquittal based on improper admission of irrelevant evidence

pertaining to defendant’s alleged involvement in a broader conspiracy that was not proven by the

government at trial, where evidence pertaining to unproven broader conspiracy “would not have

been relevant to [defendant’s] intent”).4

         Documents on the government’s exhibit list pertaining to Lori Loughlin and Mossimo

Giannulli, parents who pled guilty very publicly, provide just one example. The government

presumably will seek to admit evidence of what Giannulli and Loughlin purportedly agreed to

with Singer about, for example, “get[ting] a picture with [their child] on an ERG in workout clothes

like a real athlete.” See Ex. A (Ex. 217, VB-RECORDS-00247524). The government also will

presumably seek to admit into evidence the picture of his daughter that Giannulli sent to Singer in

response, see Ex. B (Ex. 220, USAO-VB-00074014), and evidence of Loughlin and Giannulli’s

daughter purportedly being admitted as a “coxswain at USC going through Donna,” see Ex. C (Ex.

222, USAO-VB-00429382). Not only is this highly prejudicial, irrelevant evidence about

defendants who pled guilty, it also risks misleading the jury about the allegations and evidence

pertaining to the defendants actually on trial. Rule 403 bars its admission. See, e.g., United States

v. Soto, 799 F.3d 68, 92 (1st Cir. 2015) (affirming exclusion of evidence under Rule 403 where it

could “improperly influence the jury’s understanding” of issues in the case).




4
          Defendants recognize that the Court previously found, in the context of denying a motion for severance, that
“[e]vidence pertinent to the admissions scheme as a whole, Singer’s operation, his associates, college admissions
practices, etc., is all relevant to the charges against each of the co-conspirators.” ECF No. 1414 at 4. But this conclusion
depends on the government proving the predicate: a single conspiracy “by which defendants sought to have their
children fraudulently admitted to elite universities.” Id. The court also did not have occasion to address the prejudicial
effect of evidence the government seeks to admit about parents who will not be on trial.

                                                             7
        Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 8 of 10




         The same is not true, however, of all of Singer’s statements to co-defendants who may

have pled guilty (as opposed to their statements to Singer). Singer is at the center of the alleged

conspiracy, and Singer’s side-door pitch—and his stream of lies and misdirection—is relevant

evidence of how Singer operated his enterprise. By contrast, what the various parents may have

said to Singer in response proves very little about the intent (or lack thereof) of the defendants in

this case and would be highly prejudicial if introduced at trial. Singer and his inner orbit are the

only common denominator in the purported “conspiracy” that the government has charged, as the

government will be unable to show any meaningful connection between the various parents who

used Singer’s services in one way or another.5

                                               CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court order that the

government may not introduce and use at trial: (1) evidence pertaining to or out-of-court

statements from individuals who pled guilty in this or a related Varsity Blues prosecution and

(2) evidence or testimony in any form showing that individuals have pled guilty in this or a related

Varsity Blues prosecution (except for any individuals who will be testifying at trial as cooperating

witnesses for the government). Defendants reserve the right to renew this motion (or raise similar

objections) as to specific evidence that the government seeks to introduce at trial.




5
         Defendants reserve their rights to present additional arguments for the admission of Singer’s statements to
other parents, whether about the “side door” or otherwise, including as evidence of other acts under Rule 404(b).

                                                         8
       Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 9 of 10




Respectfully submitted,

/s/ Cory S. Flashner                      /s/ Michael Kendall
R. Robert Popeo (BBO # 403360)            Michael Kendall (BBO # 544866)
Mark E. Robinson (BBO # 423080)           WHITE & CASE LLP
Eóin P. Beirne (BBO # 660885)             75 State Street
Cory S. Flashner (BBO # 629205)           Boston, MA 02109-1814
MINTZ, LEVIN, COHN, FERRIS,               Telephone: (617) 979-9310
  GLOVSKY AND POPEO, P.C.                 michael.kendall@whitecase.com
One Financial Center
Boston, MA 02111                          Andrew E. Tomback (pro hac vice)
(617) 348-1605 (telephone)                MCLAUGHLIN & STERN
(617) 542-2241 (fax)                      260 Madison Avenue
rpopeo@mintz.com                          New York, NY 10016
mrobinson@mintz.com
ebeirne@mintz.com                         Counsel for John Wilson
csflashner@mintz.com

Counsel for Elisabeth Kimmel              /s/ Michael K. Loucks
                                          Michael K. Loucks (BBO #305520)
                                          SKADDEN, ARPS, SLATE, MEAGHER &
/s/ Brian T. Kelly                          FLOM LLP
Brian T. Kelly (BBO No. 549566)           500 Boylston Street
Joshua C. Sharp (BBO No. 681439)          Boston, MA 02116
Lauren M. Maynard (BBO No. 698742)        (617) 573-4800
NIXON PEABODY LLP                         michael.loucks@skadden.com
53 State Street
Boston, MA 02109                          Jack P. DiCanio (pro hac vice)
617-345-1000                              SKADDEN, ARPS, SLATE, MEAGHER &
bkelly@nixonpeabody.com                     FLOM LLP
jsharp@nixonpeabody.com                   525 University Avenue
lmaynard@nixonpeabody.com                 Palo Alto, CA 94301
                                          (650) 470-4500
Counsel for Gamal Abdelaziz               jack.dicanio@skadden.com

                                          Counsel for Defendant Marci Palatella
DATED: July 30, 2021




                                      9
       Case 1:19-cr-10080-NMG Document 1997 Filed 07/30/21 Page 10 of 10




                           LOCAL RULE 7.1 CERTIFICATION

Undersigned counsel certifies that, on July 28, 2021, counsel for Defendant Elisabeth Kimmel

conferred with counsel for the government, and the government does not assent to the Motion.


                               CERTIFICATE OF SERVICE

       I, Cory S. Flashner, counsel for Defendant Elisabeth Kimmel, hereby certify that this

document filed through the CM/ECF system will be sent electronically to the registered

participants as identified on the NEF, and paper copies will be sent to those indicated as non-

registered participants.


                                                          /s/ Cory S. Flashner
                                                          Cory S. Flashner




                                              11
